DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the threshold time period" in 16.  There is insufficient antecedent basis for this limitation in the claim.  The “time” used in this claim is at a point of determination of complete combustion which can change with different operations of the engine which would be adjusted by a reference which is also making a determination of this event.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 4, 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yasuda (U.S. Pub. No. 2013/0173145) in view of Fuse (U.S. Pat. No. 6,947,827).
Regarding claim 1, Yasuda discloses a control method for an internal combustion engine, comprising the steps of:
 determining whether or not a request to start the internal combustion engine has been issued (S21); 
Cranking the engine (this is a substitute limitation, actual addressed below) after determining that the request has been issued (shown in fig. 7),
opening a throttle valve provided in an intake passage of the internal combustion engine to a first throttle opening (fig. 7 shows the throttle valve moved to a fully closed opening); 
injecting fuel into the internal combustion engine from a fuel injection valve while maintaining a throttle opening of the throttle valve at the first throttle opening. (shown in fig. 7); 
determining that the internal combustion engine has undergone complete combustion (S25 is a flag for whether complete combustion has been determined);
opening the throttle valve to a second throttle opening that is larger than the first throttle opening (shown in fig. 7 after stroke 6) at a time after the internal combustion engine is determined to have undergone complete combustion (paragraph 45 discloses the time interval to determine complete combustion and fig. 6 shows that the throttle is moved after the complete combustion is determined),
wherein the opening of the throttle valve to the second throttle opening begins when a threshold time period has elapsed after the injecting of the fuel (Paragraph 45 discloses how a timer is used in start up for reaching complete combustion. paragraph 56 discloses that the throttle is maintained until complete combustion is attained which as addressed above is timed)
wherein the threshold time period begins at a start of the injecting of the fuel (The timer is used during start up to determine “TIME” which helps in determining complete combustion and idle).
Yasuda does not disclose that the cranking is performed by driving a generator-motor that drives the internal combustion engine via a belt; stopping the generator-motor (Yasuda is silent as to how the cranking of the engine is performed).
Fuse, which deals with engine start, teaches cranking the engine by driving a generator-motor (col. 3, lines 7-12 describes the motor as capable of being a generator) that drives the internal combustion engine via a belt (col. 3, lines 20-21 states that the motor/generator drives the engine to start it and col. 3, lines 1-2 discloses the belt used to connect the motor to the crankshaft to drive the engine); stopping the generator-motor (shown in T4 of fig. 5 as disclosed in col. 12, lines 60-63).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Yasuda with the starter generator-motor of Fuse because a generator-motor is able to generate power to start an engine as well as absorb mechanical power to charge the battery (col. 3, lines 10-13).
Regarding claim 2 which depends from claim 1, Yasuda discloses wherein the opening of the throttle valve to the second throttle opening occurs when a rotation speed of the internal combustion engine reaches a threshold rotation speed (paragraph 48 discloses that the “complete combustion” flag is based on engine speed as well).
Regarding claim 4 which depends from claim 1, Fuse discloses wherein the stopping of the motor- generator occurs at the same time as the opening of the throttle valve to the second throttle opening (The specification of this application in paragraph 55 discloses that the motor is considered stopped when the motor reaches zero torque, which the citation shows in fig. 5 that the motor transitions from providing positive power to absorbing power and so goes to zero at a time point that the opening of the throttle from the first to the second opening is being performed just before T4, which is after attaining idle speed similar as Yasuda.).
Regarding claim 7, Yasuda discloses control method for an internal combustion engine, comprising the steps of:
 determining whether or not a request to start the internal combustion engine has been issued (S21); 
Cranking the engine (this is a substitute limitation, actual addressed below) after determining that the request has been issued (shown in fig. 7),
opening a throttle valve provided in an intake passage of the internal combustion engine to a first throttle opening (fig. 7 shows the throttle valve moved to a fully closed opening); 
injecting fuel into the internal combustion engine from a fuel injection valve while maintaining a throttle opening of the throttle valve at the first throttle opening (shown in fig. 7); 
determining that the internal combustion engine has undergone complete combustion (S25 is a flag for whether complete combustion has been determined);
opening the throttle valve to a second throttle opening that is larger than the first throttle opening (shown in fig. 7 after stroke 6) at a time after the internal combustion engine is determined to have undergone complete combustion (paragraph 45 discloses the time interval to determine complete combustion and fig. 6 shows that the throttle is moved after the complete combustion is determined),
adjusting the threshold time period based on a driver requested torque (as per 112 rejection above paragraph 41 discusses how to determine complete combustion and would be a time that is adjusted to be achieved when the criteria is met).
Yasuda does not disclose that the cranking is performed by driving a generator-motor that drives the internal combustion engine via a belt; stopping the generator-motor (Yasuda is silent as to how the cranking of the engine is performed).
Fuse, which deals with engine start, teaches cranking the engine by driving a generator-motor (col. 3, lines 7-12 describes the motor as capable of being a generator) that drives the internal combustion engine via a belt (col. 3, lines 20-21 states that the motor/generator drives the engine to start it and col. 3, lines 1-2 discloses the belt used to connect the motor to the crankshaft to drive the engine); stopping the generator-motor (shown in T4 of fig. 5 as disclosed in col. 12, lines 60-63).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Yasuda with the starter generator-motor of Fuse because a generator-motor is able to generate power to start an engine as well as absorb mechanical power to charge the battery (col. 3, lines 10-13).
Regarding claim 8 which depends from claim 1, Yasuda discloses wherein the determining that the internal combustion engine has undergone complete combustion comprises determining whether a negative pressure in the intake passage is equal to or less than a threshold value (paragraphs 5-9 are wanting to develop good intake negative pressure to facilitate complete combustion, as a result the negative pressure is determined to be achieved once the engine has undergone “a number of strokes”.).

Response to Arguments
Applicant's arguments filed 03/17/21 have been fully considered but they are not persuasive.
Applicant argues on pages 6-8 that the timer of Yasuda is not used to determine the timing of moving the throttle to its second position because it does not start until complete combustion is determined.  The timer of Yasuda is started when the ignition switch is turned on, shown by chart 7, and runs throughout the starting process, which allows the reference to know the timing.  The limitation that is required is that a threshold window of time has elapsed between starting fuel injection to when the throttle moves.  As a result this limitation only requires that a fixed amount of time has passed which can mean the throttle moves at that moment or anytime after.  For this case this reference wants complete combustion to occur before moving the throttle and so the elapsed amount of time would be from the start of injection until complete combustion has occurred.  This reference moves the throttle after complete combustion and so has allowed that amount of time to “expire” before moving the throttle.
Applicant argues on pages 8 and 9 that the new independent claim 7 overcomes Yasuda because Yasuda does not adjust the threshold hold time period.  Since claim 7 does not depend from claim 1 anymore the limitation that is being “adjusted” is not found in claim 7.  The only time claim 7 mentions time is the point at which complete combustion is determined, which Yasuda determines based on when the engine speed achieves a target which would change depending on conditions which allows for that time to be adjusted based on how long the engine takes to achieve the necessary conditions.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GONZALO LAGUARDA whose telephone number is (571)272-5920.  The examiner can normally be reached on 8-5 M-Th Alt. F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/GONZALO LAGUARDA/Examiner, Art Unit 3747